DETAILED ACTION
This action is in response to the Application and preliminary Amendment filed 11/20/2020. In the Amendment preliminary claims 1, 2, 4, 16 are amended, claims 17, 18 are canceled wherein claims 1, 14 are presented in independent form. The Examiner notes that an interview was conducted with Bradley Lytle (Reg. 40,073) with respect to the preliminary Amendment of 11/20/2020. In the interview the correct claims for examination were identified (those filed on 11/20/2020 wherein claims 1, 2, 4, 16 are listed as amended and claims 17, 18 as canceled). The present Application claims priority to Foreign Application JP2019-068878 (copy received), and is a 371 of PCT/JP2020/004767.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20200059877 to Zhang (hereinafter d1) in view of  over United States Patent Application Publication US-20200314912 to Wang et al (hereinafter d2).
As to claim 1, the limitation “A communication device comprising: a receiver that receives synchronization signals transmitted from a non-terrestrial station device; and a transmitter that transmits, to the non-terrestrial station device, physical random access channels (PRACHs) including features capable of identifying the synchronization signals received by the receiver and/or a PRACH resource and/or a PUSCH resource, wherein the features include at least any one of a preamble sequence, a demodulation reference signal 
Furthermore, one of ordinary skill in the art before the time of filing would be motivated to combine the teaching of d1 regarding non-terrestrial communication, with the teaching of d2 regarding : a receiver that receives synchronization signals transmitted from a non-terrestrial station device; and a transmitter that transmits, to the non-terrestrial station device, physical random access channels (PRACHs) including features capable of identifying the synchronization signals received by the receiver and/or a PRACH resource and/or a PUSCH resource, wherein 
Regarding claim 3, as to the limitation “The communication device according to claim 1, wherein the features include at least any one of a resource, a sequence, a beam, and a reference signal port differing for each of the synchronization signals” d1 in view of d2 discloses at least a resource (see d2 para. 0066-0069).
Furthermore, one of ordinary skill in the art before the time of filing would be motivated to combine the teaching of d1 regarding non-terrestrial communication, with the teaching of d2 regarding : a receiver that receives synchronization signals transmitted from a non-terrestrial 
Regarding claim 4, as to the limitation “The communication device according to claim 1, further comprising a transmitter that transmits a PRACH to the non- terrestrial station device at a previous timing to a transmission timing of a PRACH specified by the PRACH resource” d1 in view of d2 discloses at least a timing technique (see d2 para. 0028, 0074-0075).



Furthermore, one of ordinary skill in the art before the time of filing would be motivated to combine the teaching of d1 regarding non-terrestrial communication, with the teaching of d2 regarding : a receiver that receives synchronization signals transmitted from a non-terrestrial station device; and a transmitter that transmits, to the non-terrestrial station device, physical random access channels (PRACHs) including features capable of identifying the synchronization signals received by the receiver and/or a PRACH resource and/or a PUSCH resource, wherein the features include at least any one of a preamble sequence, a demodulation reference signal sequence, a scramble sequence, an interleave sequence, and a message differing for each of the PRACHs,  in order achieve the known advantage disclosed by d2 including at least to provide for the RACH resources of the beams may be configured independently of each other. By configuring the RACH resources independently, improved flexibility in RACH configuration may be achieved. This may be particularly helpful in the case of NTN communications, wherein different BSs may be associated with significantly different capabilities, so a uniform RACH configuration may not be ideal or feasible. In some aspects, the RACH resources for the beams may be configured jointly (e.g., on a same frequency region or using a single configuration that is common to two or more beams), which may conserve resources associated with independently configuring the RACH resources (see d2 para. 0067). Wherein one of ordinary skill in the art before the time of filing would look to d2 as both, techniques are in the same field of endeavor of wireless to communications, and would be further motivated to apply the 
Regarding claim 7, as to the limitation “The communication device according to claim 4, wherein the communication device is a relay station that relays satellite communication” d1 in view of d2 discloses a relay station (see d2 Fig. 1). 
Furthermore, one of ordinary skill in the art before the time of filing would be motivated to combine the teaching of d1 regarding non-terrestrial communication, with the teaching of d2 regarding : a receiver that receives synchronization signals transmitted from a non-terrestrial station device; and a transmitter that transmits, to the non-terrestrial station device, physical random access channels (PRACHs) including features capable of identifying the synchronization signals received by the receiver and/or a PRACH resource and/or a PUSCH resource, wherein the features include at least any one of a preamble sequence, a demodulation reference signal sequence, a scramble sequence, an interleave sequence, and a message differing for each of the PRACHs,  in order achieve the known advantage disclosed by d2 including at least to provide for the RACH resources of the beams may be configured independently of each other. By configuring the RACH resources independently, improved flexibility in RACH configuration may be achieved. This may be particularly helpful in the case of NTN communications, wherein different BSs may be associated with significantly different capabilities, so a uniform RACH configuration may not be ideal or feasible. In some aspects, the RACH resources for the beams may be configured jointly (e.g., on a same frequency region or using a single configuration that is common to two or more beams), which may conserve resources associated with independently configuring the RACH resources (see d2 para. 0067). Wherein one of ordinary 
As to claim 14, the limitation “A communication method executed by a communication device, comprising: receiving a synchronization signal transmitted from a non-terrestrial station device; and transmitting, to the non-terrestrial station device, PRACHs each of which includes a feature capable of identifying the received synchronization signal and/or a PRACH resource and/or a PUSCH resource, wherein the features include at least any one of a preamble sequence, a demodulation reference signal sequence, a scramble sequence, an interleave sequence, and a message differing for each of the PRACHs”  d1 discloses a system including at least a ground node (i.e. communication device)(see d1 Fig. 6-7) wherein the ground node includes at least a transmitter and receiver (see d1 Fig. 4 para. 0261-0286), and an air node or terminal (seed1 Fig. 6-7). D1 does not appear to explicitly disclose  “receiving a synchronization signal transmitted from a non-terrestrial station device; and transmitting, to the non-terrestrial station device, PRACHs each of which includes a feature capable of identifying the received synchronization signal and/or a PRACH resource and/or a PUSCH resource, wherein the features include at least any one of a preamble sequence, a demodulation reference signal sequence, a scramble sequence, an interleave sequence, and a message differing for each of the PRACHs”. Attention is directed to d2, which in a similar field of endeavor of wireless communication (see d2 para. 0006), discloses a UE receiving configuration information identifying locations of respective random access channel (RACH) resources for a plurality of 
Furthermore, one of ordinary skill in the art before the time of filing would be motivated to combine the teaching of d1 regarding non-terrestrial communication, with the teaching of d2 regarding : a receiver that receives synchronization signals transmitted from a non-terrestrial station device; and a transmitter that transmits, to the non-terrestrial station device, physical random access channels (PRACHs) including features capable of identifying the synchronization signals received by the receiver and/or a PRACH resource and/or a PUSCH resource, wherein the features include at least any one of a preamble sequence, a demodulation reference signal sequence, a scramble sequence, an interleave sequence, and a message differing for each of the PRACHs,  in order achieve the known advantage disclosed by d2 including at least to provide for the RACH resources of the beams may be configured independently of each other. By configuring the RACH resources independently, improved flexibility in RACH configuration may be achieved. This may be particularly helpful in the case of NTN communications, wherein different BSs may be associated with significantly different capabilities, so a uniform RACH configuration may not be ideal or feasible. In some aspects, the RACH resources for the beams may be configured jointly (e.g., on a same frequency region or using a single configuration that is common to two or more beams), which may conserve resources associated with independently configuring the RACH resources (see d2 para. 0067). Wherein one of ordinary skill in the art before the time of filing would look to d2 as both, techniques are in the same field of endeavor of wireless to communications, and would be further motivated to apply the 
Regarding claim 15, as to the limitation “The communication method according to claim 14, wherein the communication device transmits a PRACH to the non-terrestrial station device at a previous timing to a transmission timing of a PRACH specified by the PRACH resource” d1 in view of d2 discloses at least a timing technique (see d2 para. 0028, 0074-0075).
Furthermore, one of ordinary skill in the art before the time of filing would be motivated to combine the teaching of d1 regarding non-terrestrial communication, with the teaching of d2 regarding : a receiver that receives synchronization signals transmitted from a non-terrestrial station device; and a transmitter that transmits, to the non-terrestrial station device, physical random access channels (PRACHs) including features capable of identifying the synchronization signals received by the receiver and/or a PRACH resource and/or a PUSCH resource, wherein the features include at least any one of a preamble sequence, a demodulation reference signal sequence, a scramble sequence, an interleave sequence, and a message differing for each of the PRACHs,  in order achieve the known advantage disclosed by d2 including at least to provide for the RACH resources of the beams may be configured independently of each other. By configuring the RACH resources independently, improved flexibility in RACH configuration may be achieved. This may be particularly helpful in the case of NTN communications, wherein different BSs may be associated with significantly different capabilities, so a uniform RACH configuration may not be ideal or feasible. In some aspects, the RACH resources for the beams may be configured jointly (e.g., on a same frequency region or using a single configuration that is common to two or more beams), which may conserve resources associated with .
Allowable Subject Matter
Claims 2, 6, 8-13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643